The partition proceeding was upon an ex parte petition in which the minor was joined as one of the petitioners by next friend. The petition alleged that by the will of their father the four children were each devised a particular *Page 118 
tract of land; that a survey had been made of these separate parcels, which survey was made an exhibit to the petition, and the petition prayed that "each party be declared the sole and exclusive owner of the share designated to him or her." Under the will, however, if valid, there was no devise to the children in fee simple, but the fee in all the land would ultimately belong to the last survivor among them, and the presumption of survivorship being in favor of the minor because the youngest among the devisees, the allegations in the petition were against the substantive interest of the minor. Therefore, under familiar principles, the allegations were not binding upon the minor, and the decree entered in response to those allegations was not valid or binding as against him, and not being valid as to him, was not binding as res adjudicate upon the others. The allegations of the petition, as stated, were that the children had each been willed as his own property a distinct and separable tract, separated and ascertained by the survey. No controversy between the parties, or anything suggestive thereof, was presented to the court by the pleadings as to the character of the ownership, nor could that issue have been litigated within the pleadings as thus presented. The cases cited in the majority opinion are, therefore, not in point, and I respectfully submit that the opinion on the question of res adjudicate is unsound, when the exact facts are considered.
But appellants, all being then adults, did aver in their partition proceeding that they, together with their infant brother, were the sole and absolute owners of the distinct and separable parcels, and they succeeded in obtaining a decree in accordance with that averment; and the present record shows that in pursuance of that decree, which was rendered on December 15, 1927, each of the parties went into possession as owners in fee simple of the separate parcels respectively allotted to them by the decree, and so remained until the death of the brother *Page 119 
on April 2, 1939, or for more than ten years after the brother had become of age.
There is presented, therefore, an appropriate case for the application against appellants of the doctrine of equitable estoppel. A party to an action is estopped from assuming a position which is inconsistent with his assertion of title in a previous action where such action was successfully maintained. 31 C.J.S., Estoppel, sec. 119, p. 383. As stated in Davis v. Wakelee, 156 U.S. 680, 15 S. Ct. 555, 558, 39 L. Ed. 578: "Where a party assumes a certain position in a legal proceeding, and succeeds in maintaining that position, he may not thereafter, simply because his interests have changed, assume a contrary position, especially if it be to the prejudice of the party who has acquiesced in the position formerly taken by him."
For the reason mentioned in the two preceding paragraphs, the decree is properly affirmed, but not on any other ground.